*562The record shows that the incarcerated respondent appeared telephonically at a hearing and was grossly disrespectful to the court. When the court admonished respondent, he responded in a manner indicating that he had no respect for the court’s authority. The court therefore acted properly in excluding respondent from the proceedings by disconnecting his telephone connection, and his conduct constituted a knowing and willful default (see Matter of Anita L. v Damon N., 54 AD3d 630 [1st Dept 2008]; Matter of Kondratyeva v Yapi, 13 AD3d 376 [2d Dept 2004]; Matter of McConnell v Montagriff, 233 AD2d 512 [2d Dept 1996]). Accordingly, since no appeal lies from an order entered upon the aggrieved party’s default, the appeal is dismissed (see CPLR 5511; Anita L., 54 AD3d at 631). Concur— Tom, J.E, Mazzarelli, Andrias, DeGrasse and Román, JJ.